Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
*506“[L]a función electoral es entendida como el conjunto de actividades y sus consecuentes normas en el proceso de esco-ger y vigilar los miembros del cuerpo representativo; o, dicho de un modo algo más abstracto: el medio por el cual un pueblo reintegra su propósito colectivo por medio de la selec-ción- de representantes suyos encargados de conducir los procesos públicos. Se supone que las leyes y costumbres de un país (como su constitución misma) contribuyan a lograr estos objetivos de una manera más fiel; si así ocurre habrí-amos de esperar que, cumplida esta función primera, las res-tantes funciones de poder (a saber: legislativa, ejecutiva y judicial) revelen cualidades auténticamente democráticas.” A. Sánchez Tarniella, Significados, Madrid, Ed. Afrodisio Aguado, 1972, pág. 70.
I
“Toda reglamentación [para las elecciones y el escruti-nio general] que se adopte por la Comisión durante los úl-timos cuatro (U) meses antes de las elecciones, podrá ser apelada directamente al Tribunal Supremo de Puerto Rico.” (Énfasis suplido.) Art. 1.005 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3013(0- A su amparo, compare-cen separadamente el Partido Nuevo Progresista (P.N.P.) y el Partido Independentista Puertorriqueño (P.I.P.) —repre-sentados respectivamente por sus Comisionados Electo-rales, Sr. Francisco González, Jr. y el Ledo. Hiram A. Melén-dez Rivera— y nos solicitan el ejercicio directo de nuestra jurisdicción apelativa en torno a la vigencia y validez de una enmienda al Reglamento de Votación y Escrutinio, pro-puesta por el primero, según secundada y modificada por el Comisionado Electoral del P.I.P. el 1ro de octubre de 1988. Dicha enmienda fue objetada por el Comisionado Electoral del Partido Popular Democrático (P.P.D.), Ledo. Eudaldo Báez Galib. No ha sido puesta en vigor por la negativa del Presidente de la Comisión Estatal de Elecciones, Ledo. *507Marcos A. Rodríguez Estrada, apoyada en los fundamentos de su Resolución de 7 de octubre de 1988.
Acogemos los reclamos del P.N.P. y del P.I.P. No cabe la menor duda de que concurren las condiciones procesales previstas en la transcrita disposición de ley para que inter-vengamos en ambas apelaciones. Tenemos el beneficio de los escritos de todas las partes. La urgencia del asunto —a pocos días de las elecciones— requiere la más pronta adjudi-cación.
H-i 1 — 1
La Ley Electoral de Puerto Rico aprobada en 1977, se-gún enmendada, estableció la Comisión Estatal de Elec-ciones (C.E.E.) como organismo rector con la encomienda de planificar, organizar, estructurar, dirigir y supervisar el or-ganismo electoral, y todo procedimiento de igual naturaleza. Está integrado, con voz y voto, por un Presidente —oficial ejecutivo a cargo de implantar los acuerdos— y un Comisio-nado Electoral en representación de cada uno de los partidos políticos principales, por petición o coligados. Art. 1.005 de la Ley Electoral de Puerto Rico, supra. El Presidente de la C.E.E. y su alterno pertenecerán al partido político cuyo candidato a gobernador obtuvo el mayor número de votos en las elecciones inmediatamente precedentes. Art. 1.009 (16 L.P.R.A. sec. 3005). En la ordenación de las labores y delibe-raciones de la C.E.E. para efectos de sus acuerdos, el nú-mero de miembros necesarios para quorum será el “Presi-dente y dos (2) Comisionados . . .”. Art. 1.006 (16 L.P.R.A. sec. 3014). Según este mismo artículo, “[t]odo acuerdo de la Comisión Estatal de Elecciones deberá ser aprobado por unanimidad de los votos de los Comisionados presentes al momento de efectuarse la votación. Cualquier cuestión so-metida a la consideración de dicha Comisión que no recibiere tal unanimidad de votos será decidida, en pro o en contra por el Presidente cuya decisión se considerará como la decisión *508de la Comisión Estatal de Elecciones y podrá apelarse en la forma provista en este Subtítulo”. (Énfasis suplido.) 16 L.P.R.A. sec. 3014(e).
Se observa, pues, que este peculiar método de votación remite inicialmente a los comisionados la decisión a base de la regla de unanimidad. Si la hay, el Presidente de la C.E.E. no interviene. Advertimos, sin embargo, que ese acuerdo al unísono no tiene que ser necesariamente producto de todos los comisionados. La ley dispone que puede ser el resultado de “los votos de los Comisionados presentes al momento de efectuarse la votación”. (Énfasis suplido.) 16 L.P.R.A. see. 3014(e). Dicho de otro modo, bajo este esquema decisorio, la unanimidad no se proyecta como una regla absoluta, sino de unanimidad relativa. Ante una convocatoria válida y la au-sencia de uno de los comisionados —de haber quorum— puede legítimamente producirse el acuerdo.
En P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980), sostuvimos la constitucionalidad de este método. Allí evaluamos, in extenso, su espíritu y alcance:
La fórmula y mecánica de votación prescrita en la ley re-mite inicialmente las decisiones de la Comisión al criterio unánime de los votos de los Comisionados Electorales pre-sentes. De no mediar tal unanimidad, la cuestión “será deci-dida, en pro o en contra por el Administrador [ahora Presi-dente] ... cuya decisión se considerará como la decisión de la Comisión” y podrá apelarse. (Bastardillas nuestras.) Art. 1.014(e), 16 L.P.R.A. sec. 3014(e). . . . Fácil es advertir la ex-tensa facultad y delicada responsabilidad que recae sobre los hombros del Administrador General como única figura clave representativa del interés público en la Comisión. La impor-tancia de que decida con recta ecuanimidad, imparcialidad y juridicidad se acentúa por el ambiente inherentemente polí-tico en que se asumen y adoptan posiciones sobre algunas cuestiones de importancia e impacto partidista, y en las cuales resulta natural e inevitable que el voto individual de los Comi-sionados responda exclusivamente a razones y considera-ciones de ventajas partidistas.
*509El método decisional resiste el ataque de inconstitucionali-dad. Nos explicamos. Al describir previamente la filosofía y estructura de la Comisión Estatal de Elecciones, destacamos que sus integrantes son los representantes de los distintos partidos políticos. Tal composición parte del supuesto de que esos Comisionados Electorales se fiscalizarán recíprocamente y, como resultado, se lograrán unas elecciones justas, limpias y ordenadas. También hemos señalado que las únicas limita-ciones que pesan sobre un acuerdo unánime de los Comisio-nados Electorales son las dimanantes de la Constitución, o de la Ley, o de un reglamento previamente aprobado. Incuestio-nablemente, la concepción legislativa en la mecánica de vota-ción tiene sus virtudes al igual que defectos. Teóricamente propicia que los partidos políticos, como contendientes insti-tucionales primarios, para beneficio de sus seguidores —y, por ende, de todos los electores— establezcan por mutuo acuerdo, en igualdad de condiciones, las normas y regla-mentos requeridos para todo evento electoral. A su vez, ello tiende a evitar planteamientos de sorpresa, cambios poste-riores para obtener ventajas, asegurando la estabilidad, cer-teza y pulcritud comicial. Por otro lado, se pueden agudizar y perpetuar ad infinitum las discrepancias entre tales partidos, sean originadas en el seno de la Comisión o transportadas de afuera hacia adentro. En esta última situación es que se evi-dencia la razonabilidad de la ley.
Al examinar detenidamente el marco conceptual que inspira el estatuto, vemos que la mecánica decisional de la Comisión se compone de dos etapas. La primera, que las cuestiones y las decisiones de la Comisión corresponde inicialmente diluci-darlas y adoptarlas a los Comisionados Electorales, por vota-ción unánime. La ley favorece y estimula tales acuerdos. Así, si hay unanimidad, el acuerdo institucional y colegiado es la decisión válida de la Comisión y sólo resta implementarlo. En esa etapa, solamente los Comisionados votan sin que inter-venga el Administrador. Ahora bien, si no existe tal unanimi-dad, legalmente no hay decisión y se pone en movimiento la segunda etapa. Para ésta, la ley entonces contempla y confiere al Administrador la facultad de decidir. Esa decisión no es propiamente hablando un simple voto adicional que se suma *510matemáticamente a los de algunos Comisionados, sino la de-cisión institucional, ipso jure, de la Comisión. La ley les dio la oportunidad a los Comisionados de decidir y, al no poder hacerlo por unanimidad, no se materializa ni existe decisión. Cesa ahí el poder de los Comisionados. Entonces se otorga al Administrador la prerrogativa de decidir exclusivamente la cual se produce con efecto institucional. Notamos, pues, que en su sentido más preciso, no podemos estrictamente hablar de un sistema de votación en que se vulnera la regla de la mayoría. El desenvolvimiento de la ley opera en dos etapas definidas y no por votación mayoritaria. Pudo muy bien la Asamblea Legislativa conceder poderes de decisión en toda etapa exclusivamente al Administrador, ciñendo la ingerencia de los partidos políticos a simples érgápos de consulta, y ello no vulneraría la Constitución. (Escolio omitido, énfasis su-plido y en el original.) P.S.P. v. Com. Estatal de Elecciones, supra, págs. 408-413.
Estos pronunciamientos son importantes para entender la disposición de estos recursos. Al tenerlos presentes evi-tamos toda posible confusión. Nos explicamos. Después de las elecciones de 1980 la Asamblea Legislativa, mediante la Resolución Conjunta Núm. 21 de 21 de julio de 1981, creó la Comisión Especial de Revisión del Proceso Electoral (C.E.R.P.E.). Su génesis “respondió al clamor público de que se realizara una revisión del proceso electoral, que estaba ampliamente justificada por las experiencias que vivimos du-rante el período eleccionario de 1980. [É]ste se vio pertur-bado por una etapa preparatoria saturada de problemas, acusaciones y desorganización, por un día de elecciones lleno de confusión, incertidumbre y malestar, y por un final agi-tado por la lentitud del recuento de votos y complicado por una inmensa cantidad de conflictos muchos de los cuales tu-vieron que ser resueltos por los tribunales. [Véanse: P.S.P. v. C.E.E., 110 D.P.R. 400 (1980); P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); Diaz v. Srio. Cám. de Representantes, 110 D.P.R. 547 (1980); Esteres v. Srio. Cám. de Represen-*511tantes, 110 D.P.R. 585 (1981); Zayas Green v. Barreto Pérez, 110 D.P.R. 598 (1981); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351 (1981)]”. Informe de la Comisión de Gobierno del Senado de Puerto Rico sobre Enmiendas a la Ley Electoral de Puerto Rico (P. del S. 719) de 5 de diciem-bre de 1982. 36 (Núm. 14) Diario de Sesiones de la Asamblea Legislativa (Senado), 250 (1982).
C.E.R.P.E., en su informe de 17 de mayo de 1982, incor-poró nuestra casuística y sus propuestas constituyeron el punto de partida para las enmiendas aprobadas mediante la Ley Núm. 3 de 10 de enero de 1983. Uno de los principales cambios —cuya interpretación es necesaria para la fiel y justa solución de la controversia que nos ocupa — fue vigori-zar la regla del consenso entre los partidos políticos y redu-cir y prescindir de la intervención del Presidente de la C.E.E. en ciertas decisiones. Ejemplo de ello constituye el segundo párrafo adicionado al inciso (l) del Art. 1.005 de la Ley Electoral de Puerto Rico, supra, que dispone:
A tales efectos la Comisión deberá adoptar el reglamento para las elecciones y el escrutinio general con por lo menos cuatro U) meses de anticipación. Dicho reglamento incluirá, entre otras cosas, las estructuras y funcionamiento de los co-legios electorales, las Juntas de Unidad Electoral, las comi-siones locales y la Comisión Estatal de Elecciones, durante el período eleccionario y post-eleccionario, así como, el proceso de votación y escrutinio incluido, el del voto ausente y las dis-posiciones relativas al escrutinio general. Cualquier enmienda a dicho reglamento o a los procedimientos que allí se consig-nan, que se adopten dentro de los cuatro meses antes de las elecciones, serán adoptadas por mayoría de votos en la Comi-sión. Disponiéndose que cualquier enmienda durante el úl-timo mes antes de las elecciones o durante el día de las elec-ciones, y hasta que finalice el escrutinio, se hará por unanimi-dad de votos en la Comisión. Toda reglamentación que se adopte por la Comisión durante los últimos cuatro (4) meses *512antes de las elecciones, podrá ser apelada directamente al Tribunal Supremo de Puerto Rico. (Énfasis suplido.)
Su lectura y análisis nos lleva a concluir que el legislador estableció una excepción a la regla general dispuesta en el inciso (e) del Art. 1.006, supra —según interpretada por este Foro en P.S.P. v. Com. Estatal de Elecciones, supra— en cuanto a la intervención y voto del Presidente de la C.E.E. en este renglón y período. Definitivamente, la regla general de no unanimidad entre los comisionados con la consabida votación y decisión en favor o en contra del Presidente de la C.E.E. a título institucional, fue alterada. La letra es clara y no admite otra interpretación. Como correctamente nos se-ñala el apelante P.I.P. el vocablo “Comisión”, con referencia a la participación y votación del Presidente de la C.E.E., “tiene varias acepciones distintas, y todas igualmente vá-lidas dentro del marco de nuestro derecho [electoral”. Es-crito de apelación del P.I.P., pág. 6. Así, cuando se trata de enmiendas al reglamento o a los procedimientos allí consig-nados durante el período de cuatro (4) meses con antelación al evento electoral, en los primeros tres (3) bastará una vota-ción por mayoría de los comisionados para enmendarlo y, en el último, la unanimidad.
La enmienda no es accidentada ni irreflexiva. El legajo de la Asamblea Legislativa revela que ésta fue muy cons-ciente de nuestras decisiones al enmendar la Ley Electoral de Puerto Rico. A ese momento se habían producido impor-tantes pronunciamientos judiciales que habían afectado, en ciertas áreas sensibles, el esquema tradicional vigente. Aun así, habíamos refrendado la constitucionalidad de la mecá-nica de votación por unanimidad y el voto del Presidente de la C.E.E. Sobre la variante que nos ocupa —método de vota-ción especial para enmiendas al reglamento para las elec-ciones y el escrutinio general, según dispuesto in fine en el Art. 1.005 de la Ley Electoral de Puerto Rico, supra, antes transcrito— el historial, aunque escaso, es particularmente *513ilustrativo. Conocerlo nos permite detectar y precisar el pro-pósito y espíritu inmerso en sus palabras.
Al respecto, el Informe de la Comisión de Gobierno del Senado antes aludido consignó:
8. Las reglas de votación.
La celebración de un evento electoral requiere la adopción de reglamentos en [los] que se regulen los detalles no pre-vistos por el estatuto electoral. La aprobación de reglas sin consenso entre los partidos y aquellos que representan cam-bios sustanciales en la preparación y organización del proceso constituyen peligros muy serios.
Para prevenir estos males el estatuto propuesto requiere que cualquier enmienda a los reglamentos que se adopte den-tro de los cuatro meses precedentes a la elección será apro-bada por mayoría de la Comisión, y las que se hagan dentro del mes precedente a las elecciones, y hasta que finalice el escrutinio se harán por unanimidad. En estos casos las ac-ciones para impugnar las disposiciones reglamentarias serán radicadas en el Tribunal Supremo. Véase Sección 3. (Énfasis suplido.) Informe de la Comisión de Gobierno del Senado, supra, págs. 265-266.
Es evidente que el legislador meticulosamente quiso re-servar esta facultad al criterio compartido —pero exclu-sivo— de los partidos políticos y sus comisionados. En ese momento el trasfondo consistía precisamente de los tres (3) partidos políticos ante nos. Bajo la regla mayoritaria abso-luta, no podía surgir un empate. (1) A ellos remitió esa pre-*514rrogativa, en consonancia con sus inquietudes de que la “aprobación de reglas sin consenso entre los partidos y aquellos que representan cambios sustanciales en la prepa-ración y organización del proceso constituyen peligros muy serios”. (Énfasis suplido.)
Esa preocupación, la premisa de consenso partidista y el evitar un desequilibrio en el balance partidista nos dan la clave para comprender la variante adicional en cuanto al mé-todo de votación de una enmienda reglamentaria durante el último mes que precede a una elección y hasta que finalice el escrutinio: “se hará por unanimidad de votos en la Comi-sión”. Otra vez se excluye al Presidente de la C.E.E. de in-tervenir en tal decisión. En cualesquiera de los supuestos temporales, la norma opera contra una regla absoluta y no relativa, a distinción de la visualizada en el método de vota-ción general en que el Presidente de la C.E.E. interviene según el Art. 1.006(e) de la Ley Electoral de Puerto Rico, supra. De prevalecer la contención del Presidente de la C.E.E. estaríamos concediendo al partido de la mayoría, P.P.D., el derecho potencial de ejercer dos (2) votos: uno de su Comisionado Electoral y otro a través de la persona de aquél, miembro afiliado a dicho partido por imperativo de la ley. Ello sería irreconciliable con la premisa cardinal de con-*515senso partidista en esta area particularmente sensible se-gún la intención del legislador.
En resumen, cuando se trata de enmiendas reglamenta-rias para las elecciones y escrutinio en los últimos cuatro (4) meses antes de las elecciones, la mecánica decisoria de la comisión sufre dos (2) alteraciones fundamentales: primero, se remite al consenso mayoritario o unánime absoluto de los comisionados y, segundo, se prescinde del Presidente de la C.E.E. en esa etapa o en la posterior. Huelga señalar que la sabiduría de este trámite no es materia de nuestra incum-bencia. La misión judicial de este Foro no es juzgar su acierto, sino examinar si el medio elegido es compatible con nuestra Constitución y con la Ley Electoral de Puerto Rico. McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944). Si debe enmendarse, es asunto para la Asamblea Legislativa.
A la luz del diseño legislativo especial antes esbozado — regulatorio de cómo se produce una enmienda reglamentaria a las normas de votación y escrutinio dentro del período de cuatro (4) meses antes de una elección— resolvemos que el acuerdo mayoritario de los apelantes, los Comisionados Electorales del P.N.P. y del P.I.P., de 1ro de octubre es vá-lido de su faz en lo concerniente al ámbito legal potestativo.
I — 1 HH
De ordinario, esta conclusión sería suficiente para proce-salmente revocar la resolución del Presidente de la C.E.E., licenciado Rodríguez Estrada, mediante la cual se negaba a acatarla. Sin embargo, como foro apelativo constitucional de última instancia, no podemos abstraernos de la delicada fun-ción revisora que directamente la Asamblea Legislativa im-puso sobre nuestros hombros. F. Bayrón Toro, En defensa de un sistema electoral jurídico e independiente, 48 (Núm. 4) Rev. C. de Abo. P.R. 35, 50 (1987). La prerrogativa de los Comisionados Electorales de adoptar cualesquiera acuerdos fundamentados en la regla especial de mayoría o de unanimi-*516dad absoluta, no es irrestricta. Tiene las limitaciones natu-rales “dimanantes de la Constitución, o de la Ley..P.S.P. v. Com. Estatal de Elecciones, supra, pág. 412. Por esta ra-zón, tampoco podemos ignorar los señalamientos del Comi-sionado Electoral del P.P.D., licenciado Báez Galib, en su comparecencia denominada “Escrito de Apelación”, de que el acuerdo es ilegal por contravenir la Ley Electoral de Puerto Rico. Ineludible, pues, que nos veamos compelidos a examinar esa y otras contenciones, y las adjudiquemos en sus méritos.
Se imponen unas reflexiones mínimas. “El propósito de las elecciones es obtener la expresión de la voluntad de los votantes que constituyen el cuerpo electoral de un país.” La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 307. En el pasado, al imprimirle contenido a las variadas dimensiones de este postulado, hemos seña-lado que “contra la observancia de los preceptos constitucio-nales no pueden oponerse escollos salvables de tipo econó-mico o burocráticos. Es menester mover los resortes de la maquinaria electoral en la consecución de tal fin. P.S.P. v. Tribunal Electoral, 104 D.P.R. 230 (1975). En la constela-ción de derechos fundamentales, el sufragio electoral goza de preeminencia sobre inconvenientes administrativos o eco-nómicos superables”. (Énfasis suplido y en el original.) Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 112-113 (1980).
Hoy nuevamente revitalizamos ese derecho. La premisa que nos anima es sencilla: no es permisible corrernos el riesgo de que se vulnere un solo voto, máxime si existe la posibilidad real de que a priori ocurra. Después de todo, ese elector —rico o pobre, instruido o no— es el protagonista central del conglomerado sociopolítico de toda elección. La salvaguarda de su ejercicio no puede justificarse por consi-deraciones teóricas, técnicas o administrativas, aunque sean de la mejor buena fe. Ese elector, al presente innominado, es acreedor a esa garantía y el Estado tiene la ineludible res-*517ponsabilidad de hacerla viable una vez ha demostrado afir-mativamente su disposición a ejercer su voto. Si de lo con-creto vamos a lo abstracto, el potencial numérico alegado por los apelantes P.N.P. y P.I.P., de que son miles los electores excluidos erróneamente de las listas, simplemente abona a esta conclusión. En su verdadero sustrato, la justicia o injus-ticia del sistema preelectoral no se mide exclusivamente en términos cuantitativos. Es después de emitidos que se cuen-tan los votos. Ello no es posible si se clausuran las urnas indebidamente y a destiempo.
Concentrémonos, pues, en la juridicidad de la enmienda aprobada. En síntesis, persigue que los electores cualifi-cados que el día de las elecciones generales de 8 de noviem-bre de 1988 reclamen su derecho al voto y no aparezcan en las listas electorales, puedan hacerlo mediante la anotación de su nombre en las listas electorales correspondientes por los funcionarios de los partidos políticos en los colegios de votación. Según adoptado por la mayoría, el procedimiento es el siguiente:
1. El día de las elecciones, el elector hace su reclamación de que ha sido exclu[i]do de las listas por error y presenta su tarjeta de identificación electoral perforada en 1984 ante la Junta de Unidad Electoral.
2. Luego de verificarse que efectivamente no aparece en lista, se le entrega un boleto o autorización con el nombre del elector y con todas sus circunstancias personales y electorales para que vote en un colegio asignado para estos casos (el úl-timo colegio del centro de votación).
3. En el colegio, se verifica con la lámpara especial que el elector no haya sido entintado previamente en otro colegio de votación y el elector entrega el boleto a los inspectores de Partidos para que se incluya en los materiales relacionados con estos casos.
4. Se le perfora la tarjeta de identificación y se le retiene en el colegio para ser inclu[i]da en los materiales referentes a estos casos y no pueda volver a ser utilizada por el elector durante el día de votación.
*5185. El elector firma una declaración jurada con todas las ad-vertencias de penalidades de ley en la cual el elector jura que:
a) es un elector con derecho a votar.
b) .que su nombre ha sido exclu[i]do de las listas por error atribu[i]ble al organismo electoral.
c) que el elector no ha votado con anterioridad a dicho mo-mento ni en voto adelantado, voto ausente ni en ningún colegio electoral en Puerto Rico ni que así [ha]brá de hacerlo con pos-terioridad a dicho momento para los cargos electivos del 8 de noviembre de 1988.
6. Luego se le entrega[n] al elector las papeletas de votación para que emit[a] su voto y se añade el nombre y todas las circunstancias personales y electorales del elector en una lista especial para estos casos la'cual tiene que firmar el elector.
7. Al final se le entrega[n] al elector las papeletas de votación, y luego que vota, se recusa dicha papeleta por estar su dere-cho pendiente de adjudicación y se depositan las papeletas en un sobre especial previamente impreso donde vaciará toda la información pertinente al elector y se incluirá[n] todos los ma-teriales relacionados con el caso, tales como la declaración ju-rada, el Boleto de autorización, etc.
8. Dicho Sobre Sellado [con] la papeleta del elector se deposi-tará en la urna y al momento del escrutinio este voto se tendrá por no adjudicado hasta que se verifique e investigue en la Junta de Unidad, en la Junta de Inscripción Permanente ese mismo día o en el escrutinio general de la Comisión Estatal de Elecciones, el derecho del elector a votar. (Énfasis suplido.) Escrito de apelación del P.I.P., págs. 2-3.
En contra de este acuerdo se aduce que la enmienda infringe la Ley Electoral de Puerto Rico y abrirá una brecha peligrosa para que fraudulentamente voten electores no cua-lificados. La transcripción de la reunión especial en que se acordó refleja que las posiciones del Comisionado Electoral del P.P.D. —y algunas de las posteriormente asumidas por el Presidente de la C.E.E., reiteradas en sus respectivas com-parecencias— se fundaron básicamente en las premisas si-guientes: que la C.E.E. ha realizado una masiva campaña pública para invitar a los electores a inscribirse y verificar su *519status electoral; que ello genera una obligación en los elec-tores de averiguar su estado electoral en las listas; que se establecieron centros de información al respecto y se suplie-ron a todos los partidos políticos las listas y las cintas corres-pondientes; que el 6 de octubre, por unanimidad, la C.E.E. aprobó un procedimiento especial que permite a los electores que no aparezcan inscritos en las listas, hasta el 4 de noviem-bre, subsanar esa omisión; que la experiencia en las elec-ciones pasadas reflejó que sólo un número pequeño de elec-tores quedaron excluidos; que algunas personas han obte-nido sin derecho la tarjeta de identificación electoral; que los electores excluidos de las listas correspondientes al 30 de octubre y 4 de noviembre no van a estar incluidos en la lista del colegio de 8 de noviembre, y que todos los electores tu-vieron la oportunidad de cotejar su inclusión, lo que de no hacerse implica una renuncia al derecho a votar.
A favor de la enmienda, los Comisionados Electorales del P.N.P. y P.I.P. adujeron el valor trascendental del sufragio; que la enmienda esencialmente sigue el trámite autorizado por la C.E.E. para las elecciones generales de 1980 y 1984, y las recientes primarias presidenciales, ello con la anuencia del entonces y actual representante del P.P.D. Sobre todo que siempre, por errores humanos u otras razones, quedan excluidos de las listas electores legalmente inscritos. En su abono unieron a sus apelaciones varios documentos que reve-lan múltiples instancias —tan recientes como al 13 de sep-tiembre de 1988— de electores cuyas transacciones de reubi-cación no habían sido procesadas. Además, como hecho no contradicho, la circunstancia de que en relación con la en-trada de nuevas inscripciones al Registro Electoral la capa-cidad del computador Digital de la C.E.E. —que procesa las peticiones de inscripción y produce las listas electorales— estaba limitada a 3,276,750 casos. Al 28 de septiembre de 1988 estaban recibiéndose unas 2,000 peticiones de inscrip-ción en exceso de dicha capacidad.
*520Estos documentos demuestran que, en mayor o menor grado, más que una posibilidad es una realidad que electores cualificados se han quedado por error fuera de las listas. Tan es así que, por unanimidad, el pasado 6 de octubre la propia C.E.E. redujo a escrito y aprobó un trámite que había acor-dado desde el 27 de septiembre, con miras a actualizar lo más posible —pero limitado hasta el 4 de noviembre— las listas electores. Exhibit I del P.N.P. Ese acuerdo, si algún signifi-cado tiene, es que constituye un reconocimiento expreso de todos los Comisionados Electorales de la falla básica que mo-tivó la enmienda mayoritaria. El Comisionado Electoral del P.P.D., licenciado Báez Galib, admite en su escrito que no existe un registro perfecto, pues “[independientemente] de lo automatizado de un sistema, la información inicial es gene-rada por humanos, con sus limitaciones y propensiones]”. Escrito de apelación del P.P.D., pág. 15.
En resumen, de no autorizarse su inclusión mediante el trámite de salvaguarda acordado por la mayoría, la C.E.E. no podrá cumplir cabalmente con el mandato primario legis-lativo “de garantizar el libre ejercicio de la franquicia electoral ...”. Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051. Al cerrárseles las puertas, incuestiona-blemente esos ciudadanos sufrirán un daño irreparable. Ese perjuicio no es susceptible de ser remediado mediante ex-cusas posteriores atribuibles a las faltas humanas o técnicas de la maquinaria electoral. La situación no es nueva. En P.S.P. v. Com. Estatal de Elecciones, supra, págs. 423-424, aludimos cómo, “para salvar las exclusiones incorrectas de electores, la Comisión creó Colegios Especiales denomi-nados ‘F-l’ en cada precinto electoral permitiendo que éstos votaran, aunque no aparecieran en las listas. Se superó así la falla técnica, aceptándose la presentación de la tarjeta de identificación electoral o copia de una petición de inscripción como indicativo de la idoneidad del elector. Acordó también convalidar la primera inscripción en casos de doble inscrip-*521ción motivada por el sistema y autorizar la adjudicación de las papeletas electorales que demostraban haberse efec-tuado oportunamente la transferencia, pero que la Comisión no la procesó o lo hizo erróneamente”. (Énfasis suplido.) Otra vez nos toca remediarla.
IV
La legalidad, razonabilidad y necesidad de la enmienda reglamentaria adoptada queda demostrada al confrontar ciertos principios elementales vislumbrados en la Ley Electoral de Puerto Rico con referencia al derecho al voto y su ejercicio. Veamos.
Primero. Por definición, un elector cualificado sencilla-mente es una persona que ha cumplido con los requisitos de inscripción y de tarjeta electoral. Art. 1.003(17) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3003(17). La ley no le exige más. Una vez formula a tiempo su petición de inscripción, de reubicación o de transferencia, corresponde a la C.E.E., mediante su aparato burocrático, darle cabida y acreditar esa condición. Desde el momento en que dicho ciu-dadano cumple con los trámites previos y demás requisitos de ley, es un elector capacitado para acudir a las urnas y depositar su voto. Su omisión en el Registro Electoral o en la lista, producida por errores humanos, técnicos o atribuibles a las limitaciones de acceso o incapacidad de actualización del sistema operado por la C.E.E., no es motivo válido para negarle ese derecho.
Segundo. Estamos ante un derecho fundamental, el cual nuestra Constitución ordena expresamente garantizar su ejercicio. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1. Es claro, pues, que la omisión en la lista electoral no puede cons-titucionalmente ser fundamento para dicha negativa. Las listas electorales debidamente depuradas son meramente un instrumento fehaciente más —útil y principal— para canali-zar y hacer viable administrativamente el desarrollo del *522complicado proceso eleccionario en todo el país. Por impera-tivo de la magnitud y complejidades del evento, son impres-cindibles.
Así entendido, carece de fuerza persuasiva la posición del Presidente de la C.E.E. de que la Ley Electoral de Puerto Rico no dispone la inclusión manual de electores que no apa-rezcan en las listas. Asumió esa postura a base del lenguaje del Art. 5.026 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3229, preceptivo de que antes de emitir el elector su voto se localizará en la lista del colegio su nombre y, en tres (3) minutos, se confrontarán los datos con la tarjeta electoral. De ahí infiere que si el elector no está en la lista no puede votar.
La interpretación es irrazonablemente incompleta. Eleva a categoría sacramental un medio documental. Convierte las listas en sinónimo de inscripción y cualificación electoral. El enfoque es erróneo. No hay equivalencia conceptual ni valo-rativa en qué sostener ese restrictivo razonamiento. Pasa por alto la verdadera disposición aplicable, a saber, el Art. 5.003 de la Ley Electoral de Puerto Rico que, sin ambajes, prescribe que “[t]endrán derecho a votar en la elección general los electores debidamente calificados como tal[es], que a la fecha de la elección figuren en el Registro General de Electores”. (Énfasis suplido.) 16 L.P.R.A. see. 3203. Ello impone el deber a la C.E.E. de mantener un registro al día y completo.
Tercero. La Asamblea Legislativa —conocedora de esta situación y práctica— nunca la ha prohibido expresamente. Ni en el pasado ni al presente —por razones constitucionales obvias— ha autorizado descualificación al sufragio por errores u omisiones en el Registro Electoral, en las listas electorales u otros asientos análogos.
No existe en la Ley Electoral de Puerto Rico disposición alguna de la cual directa o indirectamente pueda avalarse la interpretación negativa del Presidente de la C.E.E. Por el *523contrario, al disponer el legislador que “[t]odas las listas de electores con derecho a votar en una elección se prepararán tomando como base tal Registro [Electoral]” —(énfasis su-plido) Art. 2.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3062— partió del supuesto, allí previsto, de que toda la información sería procesada a tiempo y correcta-mente, esto es, que sus datos “se mantendr[ía]n, en todo mo-mento, actualizados en cuanto a circunstancias modificato-rias de cualquier inscripción”. (Énfasis suplido.) íd. No po-demos, pues, atribuirle a la Asamblea Legislativa tal brutum fulmen, en particular en un área en que aspiraba al perfec-cionamiento y mejoramiento institucional y, sin vacilaciones, rechazó toda tentativa erigida en el conformismo o en la me-diocridad.
Repetimos, las listas electorales simplemente son un ins-trumento documental necesario, para que el Estado canalice ordenadamente todo el proceso comicial. Pero en sí, no son un fin; menos, razón para excluir —pocos o muchos— elec-tores cualificados que diligentemente cumplieron con la obli-gación de inscribirse o de solicitar un cambio.
Cuarto. El único mandato que claramente estableció la Asamblea Legislativa fue garantizar el derecho al voto. Así, en el Art. 2.006 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3056, prohibió terminantemente, “mediante re-gla, reglamento, orden, resolución, interpretación o en cual-quier otra forma, rechazar, cancelar, invalidar o anular el registro o inscripción legal de un elector o privar a uno de-bidamente calificado de su derecho al voto”. (Énfasis su-plido.)
Quinto. No puede sostenerse la negativa a la enmienda en la campaña publicitaria que encomiablemente ha efec-tuado la C.E.E., en el argumento de que ello genera un deber .de los electores de asegurarse que estén incluidos en las listas electorales. El planteamiento lo formula el Comisio-nado Electoral del P.P.D., quien lo caracteriza “como contro-*524versia real y básica de este asunto: si existe una obligación del elector de asegurarse que su estado electoral est[é] co-rrecto, o si es obligación del [Ejstado atender todas las nece-sidades de ese elector desde inscribirlo, llevarlo a votar, lle-varlo de votar, asegurar su estado electoral, informarle de éste y de d[ó]nde habrá de votar”. (Énfasis suplido.) Escrito de apelación del P.P.D., pág. 10. A su juicio, “[e]l concepto de estar inclu[i]do en la lista implica asegurarse el ciudadano, que sí está. La obligación del [E]stado es mantener el sis-tema, avisar y notificar, proveer todos los mecanismos de in-clusión e información y los de corrección de errores. Cono-cido por el elector que debe cotejarse y de cuándo son las fechas límites para corregir asientos[,] el no hacerlo implica una renuncia a un derecho renunciable. Implica que acepta [que] no esté su nombre en las listas electorales”. íd. Más adelante concluye afirmativamente “que existe una obliga-ción del elector [de] asegurar su estado electoral previo al día de elecciones”. íd., pág. 11.
El señalamiento no es novel. En P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981), fue planteado. En aquella ocasión, el Administrador General de Elecciones y el candi-dato del P.N.P. certificado, Osvaldo Molina, nos sostenían:
Los electores son adultos. Tienen, además, organismos que cooperan gratuitamente en ayudarle al trámite administra-tivo. Entre estos se encuentran la propia Comisión, la Junta Revisora, los Partidos y agrupaciones políticas, los medios no-ticiosos, etc... . Pero el elector no puede tener unas expecta-tivas utópicas de la realidad. Se espera de él un esfuerzo razo-nable en cotejar si su inscripción tiene problemas y si su petición está correcta. También se espera que sea diligente y coteje en fecha cercana a las Elecciones si la petición de transferencia que llenó fue procesada y si no, por qué ra-zones. A tales efectos y para remediar casos con problemas, la Comisión[,] en ánimo también liberal, estableció Centros de Información Electoral con terminales de computadoras en forma permanente y que operaron el mes antes de las elec-*525dones de 8:00 A.M. a 12 de la noche. La Junta Revisora Electoral, la Comisión Estatal de Elecciones y las Comisiones Locales se constituyeron en sesión permanente y se diseñó e im-plemento el Procedimiento de Inclusión de Electores que antes hemos mencionado. Se le dio amplia publicidad por los medios noticiosos y se les exhortó encarecidamente a que todos los electores se cotejaran en las listas. (Énfasis suplido.) Caso Núm. 0-81-27, Alegato de los recurridos, pág. 68.
Y más adelante:
El elector tiene derechos, pero también tiene deberes. Pre-cisamente el Artículo 2.002 de la Ley Electoral está concebido en término[s] del deber del elector. Para cumplir con su deber tiene que ser diligente. El Estado le proporciona los medios pero no puede pretender para con él un trato privilegiado y fuera de la realidad de nuestra sociedad de masas. (Énfasis suplido.) Caso Núm. 0-81-27, supra, pág. 71.
Por su parte, el P.P.D. y el candidato Samuel Cepeda nos ofrecieron los siguientes argumentos en contra:
El Estado puede, sin lugar a dudas, establecer como requi-sito que el elector haga la gestión de inscribirse en el Registro Electoral, caso de Ortiz Angleró v. Barreto [Pérez], 110 D.P.R. 84 (1980), o en el caso de electores ya previamente ins-critos que hagan una transferencia para ejercer su derecho al voto en la comunidad a la que ahora pertenecen. La conse-cuencia natural de esta gestión debe ser la presencia del elector en la lista de votación. Cuando el elector no aparece por causas atribuibles a él —como el inscribirse dentro de un plazo razonable, véase Dunn v. Blumstein, 405 U.S. 330 (1972); Ort[i]z Angleró v. Barreto [Pérez] supra; Marston v. Lewis, 410 U.S. 489 (1972); Burns [v.] Fors[ton], 410 U.S. 686 (1972); su exclusión del proceso electoral es constitucional-mente válida por cuanto la presencia en la lista electoral es un medio necesario para adelantar el interés apremiante en pre-venir un fraude. Cuando la ausencia del nombre en las listas no es atribu[i]ble al elector —como cuando la computadora desaparece el nombre o cuando los funcionarios de la C.E.E. no tienen tiempo para verificar el precinto de procedencia de un elector que desea la transferencia— el interés de preven-*526ción por parte del Estado pierde su carácter apremiante frente al derecho al voto. (Énfasis suplido.) Caso Núm. 0-81-27, Alegato de los recurrentes, pág. 30.
Y subsiguientemente:
Desde el punto de vista sustantivo, no cabe duda de que el Estado puede requerir del elector la realización de una ges-tión afirmativa para poder ejercer su derecho al voto. Los re-quisitos procesales no pueden ser de tal forma onerosos que anulen el ejercicio de la franquicia electoral. [Cf.] Williams v. Rhodes, 393 U.S. 23 (1968); Harper v. Virginia State Board of Elections, 383 U.S. 663 (1966). La teoría de la Junta Revisora Electoral caería bajo esta descripción. Veamos.
Bajo la teoría de la Junta Revisora Electoral un elector debe saber su número electoral y el de todos los precintos en que haya vivido. Debe conocer, además, las diferencias entre una solicitud de inscripción y de transferencia y advertir los errores que pueda cometer el escribiente al escoger el formu-lario. Debe también estar continuamente pendiente a que las computadoras de la C.E.E. tengan a bien procesar su soli-citud. Bajo las teorías de la J.R.E. es el elector —nunca el Estado— el que tiene que velar po[r q]ue su interés en asegu-rar su derecho al voto se materialice en un asiento electoral en el precinto de su residencia.
También bajo esta teoría el desconocimiento de tales res-ponsabilidades no tiene consecuencia cuando los funcionarios que llenan la solicitud del elector son más aptos o cuando éste tiene la fortuna de que su partido político, empeñado en labor detectivesca, percibe el error o cuando la C.E.E. tiene algún tiempo disponible para procesar la petición y suplir cualquier error u omisión.
Esto es sencillamente insostenible. Una Ley Electoral que imponga sobre el elector todas esas obligaciones, que lo san-cione por imperfecciones técnicas y que haga depender el de-recho al voto de circunstancias fortuitas, no cumple con el mandato constitucional de que las leyes garantizarán la libre expresión de la voluntad del pueblo mediante el ejercicio del sufragio universal, igual, directo y secreto. Constitución del Estado Libre Asociado de Puerto Rico, Artículo II, Sección 2. Tal esquema violenta el ideal de prevalecencia de los derechos *527electorales del ciudadano sobre los derechos' y prerrogativas de todos los partidos y agrupaciones políticas. Ley Electoral, Artículo 2.001(11). Hace mucho tiempo que nuestro sistema jurídico se liberó del dominio de formas sacramentales que ahogaban la justicia. Con más razón y fuerza debe recha-zarse la imposición de tecnicismos que tienen el efecto de anular la voluntad de un elector que depende de los orga-nismos oficiales para que le ayuden a materializar su deseo de votar en el lugar en que vive y cuyo derecho al voto no puede estar sometido a los riesgos que representan las opera-ciones computarizadas, los formularios oficiales y la negli-gencia de los funcionarios. La primacía del derecho al sufra-gio es de tal forma trascendental, véase Wesbery v. Sanders, 376 US 1; Reynolds v. Sims, 377 US 55, que ni tan siquiera errores de los electores que no tengan su base en intenciones fraudulentas deben dar lugar a la anulación de un voto. (Én-fasis suplido y en el original; escolio omitido.) Caso Núm. 0-81-27, Alegato de los recurrentes, págs. 32-33.
Salvo su elaboración, los argumentos son idénticos, aun-que desde otra perspectiva situacional. Al entonces eva-luarlos, rechazamos la tesis de “curiosidad de [un elector] averiguar su [status] electoral”. P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 244. Sin ambigüedades resolvimos a favor del P.P.D. que “[t]al proposición es inaceptable, pues colocaría siempre sobre el elector, y nunca sobre el Estado, la obligación de supervisar el trámite administrativo de la Comisión Estatal de Elecciones”. íd.
Aunque la Ley Electoral de Puerto Rico fue enmendada, en lo pertinente, subsisten básicamente disposiciones aná-logas que validan esa interpretación. No existen, pues, ra-zones de peso para modificar ese pronunciamiento. La Cons-titución es la misma. Sólo han cambiado los protagonistas y sus posiciones partidistas.
Finalmente, el mecanismo propuesto en la enmienda con-tiene amplias y suficientes salvaguardas. Representa un balance entre el derecho al sufragio y el interés de que sólo se adjudiquen los votos de electores cualificados. El entintado y *528su verificación con la lámpara especial ultravioleta excluye el riesgo de la doble votación. La presentación, perforación y retención de la tarjeta electoral, la declaración jurada exi-gida, su recusación y adjudicación posterior —una vez verifi-cadas las cualidades del elector— salvan cualquier peligro de fraude.
V
A modo de epílogo, es menester reiterar que el “derecho al sufragio, espina dorsal del cuerpo de la democracia, opera y se fortalece de aires y corrientes liberales”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 423. Cada elección general representa un reto a la democracia puertorriqueña. Co-rresponde al Estado —a través de la C.E.E. y coadyuvado por los partidos políticos, funcionarios y demás ciuda-danos— lograr que los comicios sean justos, pacíficos, orde-nados, libres de fraude y honestos.
Reconocemos que muchas de las deficiencias tradicio-nales han sido superadas mediante el esfuerzo combinado de todos los principales integrantes actuales de la C.E.E., los partidos y sus colaboradores. Sin embargo, algunas subsis-ten, en particular aquellas que aun reducidas a un mínimo no pueden ser totalmente eliminadas por formar parte inhe-rente de la fragilidad humana y ser inseparables de un sis-tema, no importa cuán moderno sea. Ciertamente, el dar a conocer prontamente los resultados eleccionarios,!2) evitar controversias e impugnaciones y dar certeza y finalidad son *529objetivos legítimos. Pero los mismos no pueden ser a costa de un precio tan alto como es el derecho al sufragio por defi-ciencias en el sistema.
Por los fundamentos expuestos, es válido el acuerdo ma-yoritario de 1ro de octubre de 1988, enmendatorio del regla-mento de votación y escrutinio. El Presidente de la C.E.E., licenciado Rodríguez Estrada, deberá acatarlo inmediata-mente.
—O—

(1) Reconocemos que es especulativo toda mención sobre un empate a base de existir números pares de partidos políticos. Únicamente lo hacemos compe-lidos por la interrogante que sobre el particular se plantea en la opinión mayori-taria. Basta señalar que tiende a debilitar la interpretación. Esa circunstancia no puede desnaturalizar la regla especial de consenso entre los partidos, sin inter-vención del Presidente de la Comisión Estatal de Elecciones (C.E.E.). Simple-mente como organismo colegiado, de haber un empate, no habrá enmienda mayoritaria y subsistirá íntegramente el texto del reglamento aprobado con an-terioridad a los cuatro (4) meses de las elecciones.
*514Esa solución, por analogía, la aplicamos respecto a los empates en este Foro colegiado en asuntos que no envuelvan decretos de inconstüucionalidad. Ya se considere que no hay decisión o que teóricamente se une el voto del juez de ins-tancia, el resultado es que se confirma la sentencia o dictamen. Ello equivale a decir que subsiste y se mantiene inalterada la decisión o decreto judicial. P.I.P. v. E.L.A., 109 D.P.R. 685 (1980); Rodríguez Sardenga v. Soto Rivera, 108 D.P.R. 733 (1979); Pueblo v. Báez Cartagena, 108 D.P.R. 381 (1979); Pueblo v. Delgado Rodríguez, 108 D.P.R. 196 (1978).
La posibilidad conjetural de que un empate en el seno de la comisión sea superado con la intervención y el voto del Presidente de la C.E.E. —fundamen-tado en una regla de necesidad — • destruiría toda la armonía y lógica de la excep-ción visualizada por la Asamblea Legislativa. De hecho, significaría realmente revivir la regla bajo el Art. 1.006(e), 16 L.P.R.A. see. 3014(e), que el legislador rechazó.


(2) El mandato a la C.E.E. de ofrecer resultados parciales antes del medio-día del día siguiente, e informar los preliminares antes de setenta y dos (72) horas, no queda desnaturalizado por la enmienda. Según resolvimos en P.P.D. v. Barreto Pérez, 110 D.P.R. 376, 383 (1980), aunque teóricamente “es concebible que dicho resultado preliminar puede reflejar, al momento que se emite, las con-secuencias finales de la eleceión[, p]or su naturaleza limitada y parcial, sin embargo, no pueden atribuírsele efectos más allá de su ámbito”. Precisamente, esto último sería una de las consecuencias de prevalecer la posición del P.P.D.